 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 IVAN FORONDA, on behalf of himself Case No.: CV 18-6844-DMG (SKx)
   and others similarly situated,
12
                                      ORDER ON STIPULATION OF
13              Plaintiffs,           VOLUNTARY DISMISSAL [16]
14
     v.
15   THE PROCTER & GAMBLE
     COMPANY, a Delaware Corporation;
16
     PROCTER & GAMBLE HEALTH
17   PRODUCTS, INC., a Delaware
     corporation; and DOES 1 through 50,
18
     inclusive,
19
                Defendants.
20
21
22
23
24
25
26
27
28
           1         Pursuant to the parties’ stipulation pursuant to Rule 41(a)(2) of the Federal
           2 Rules of Civil Procedure, and their confidential settlement, the above-captioned
           3 action is hereby ordered dismissed with prejudice, in its entirety, as to the claims
           4 by Plaintiff Ivan Foronda. Plaintiff’s voluntary dismissal of this action, in its
           5 entirety, will be without prejudice as to the claims of the putative class members.
           6 Each party shall bear its own attorneys’ fees, expenses, and costs.
           7         IT IS SO ORDERED.
           8
           9 DATED: October 12, 2018
                                                         DOLLY M. GEE
           10                                            UNITED STATES DISTRICT JUDGE
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                      [PROPOSED] ORDER ON STIPULATION OF VOLUNTARY DISMISSAL
                                                 1
146539.1
